



 
Exhibit 10.21
 


 
______________________________________________________
 
INDIVIDUAL ACCOUNT RETIREMENT PLAN
 
FOR
 
BARGAINING UNIT EMPLOYEES
 
AT THE CAMERON INTERNATIONAL CORPORATION
 
BUFFALO, NEW YORK PLANT
 
(As Amended and Restated Effective as of January 1, 2008)
 
______________________________________________________
 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
PAGE
I.
DEFINITIONS AND CONSTRUCTION
2
II.
MEMBERSHIP
7
III.
CONTRIBUTIONS
8
IV.
ALLOCATIONS AND ADJUSTMENTS TO ACCOUNTS
11
V.
RETIREMENT BENEFITS
12
VI.
DEATH BENEFITS
13
VII.
DISABILITY BENEFITS
14
VIII.
BENEFITS FOR OTHER TERMINATION OF EMPLOYMENT; VESTING
15
IX.
TIME AND MANNER OF BENEFIT PAYMENT
17
X.
PLAN ADMINISTRATION
29
XI.
FUNDING AGENT; ADMINISTRATION OF PLAN ASSETS
31
XII.
FIDUCIARY RESPONSIBILITIES
34
XIII.
AMENDMENTS TO THE PLAN
35
XIV.
PLAN TERMINATION; PLAN MERGER OR CONSOLIDATION
36
XV.
VESTING SERVICE; HOUR OF SERVICE
37
XVI.
MISCELLANEOUS
39
XVII.
TAX DEFERRED SAVINGS CONTRIBUTIONS
41



 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
PAGE
I.  DEFINITIONS AND CONSTRUCTION
 
1.0  Definitions
2
 
(1)  Account
2
 
(2)  Account Balance
2
 
(3)  Allocation Date
2
 
(4)  Allocation Month
2
 
(5)  Allocation Year
2
 
(6)  Benefit Disbursement Date
2
 
(7)  Code
2
 
(8)  Company
2
 
(9)  Company Contribution
2
 
(10)  Company Stock
2
 
(11)  Company Stock Fund
2
 
(12)  Contribution Amount
2
 
(13)  Contribution Hour
3
 
(14)  Controlled Entity
3
 
(15)  Effective Date
3
 
(16)  Eligible Employee
3
 
(17)  Eligible Retirement Plan
3
 
(18)  Eligible Rollover Distribution
3
 
(19)  Eligible Surviving Spouse
4
 
(20)  Employee
4
 
(21)  Employer
4
 
(22)  ERISA
4
 
(23)  Funding Agent
4
 
(24)  Hour of Service
4
 
(25)  Leased Worker
4
 
(26)  Leave of Absence
5
 
(27)  Member
5
 
(28)  One-Year Break-In-Service
5
 
(29)  Plan
5
 
(30)  Plan Year
5
 
(31)  Retirement Age
5
 
(32)  Retirement Date
6
 
(33)  Rollover Contributions
6
 
(34)  Service
6
 
(35)  Tax Deferred Savings Contributions
6
 
(36)  Total and Permanent Disability
6
 
(37)  Vested Interest
6
 
(38)  Vesting Service
6
1.02
Number and Gender
6
1.03
Headings
6
II.  MEMBERSHIP
7
2.01
Initial Membership
7
2.02
Membership Classification
7
2.03
Reemployment Membership
7
III.  CONTRIBUTIONS
8
3.01
Plan Contributions
8
3.02
Amount of Company Contributions
8
3.03
Payment of Company Contributions
8
3.04
Reinstatement Contributions
8
3.05
Return of Company Contributions
9
3.06
Rollover Contributions
9
IV.  ALLOCATIONS AND ADJUSTMENTS TO ACCOUNTS
11
4.01
Allocations of Contributions
11
4.02
Valuation of Accounts
11
4.03
Statutory Limitations on Certain Allocations
11
V.  RETIREMENT BENEFITS
12
VI.  DEATH BENEFITS
13
6.01
Death Benefits
13
6.02
Designation of Beneficiaries
13
6.03
Beneficiary in Absence of a Designated Beneficiary
13
6.04
Spousal Consent to Beneficiary Designation
13
VII.  DISABILITY BENEFITS
14
7.01
Amount of Disability Benefit
14
VIII. BENEFITS FOR OTHER TERMINATION OF EMPLOYMENT; VESTING
15
8.01
Benefits for Other Termination of Employment
15
8.02
Vested Interest
15
8.03
Forfeitures
15
8.04
Restoration of Forfeitures
16
IX.  TIME AND MANNER OF BENEFIT PAYMENT
17
9.01
Benefit Commencement
17
9.02
Minimum Distribution Requirements
19
9.03
Benefit Payment Forms
22
9.04
Payment of Death Benefits
25
9.05
Lump Sum Cash-Out
27
9.06
Commercial Annuities
28
9.07
Actuarial Equivalency
28
9.08
Eligible Rollover Distributions
28
X.  PLAN ADMINISTRATION
29
10.01
Plan Administrator
29
10.02
Authority of the Company
29
10.03
Action by the Company
29
10.04
Claims Review Procedure
29
10.05
Qualified Domestic Relations Order
30
10.06
Indemnification
30
XI.  FUNDING AGENT; ADMINISTRATION OF PLAN ASSETS
31
11.01
Funding Agent
31
11.02
Company Stock Fund
31
11.03
Administration of Plan Assets
31
11.04
Authorization of Benefit Payments and Distributions
32
11.05
Voting of Company Stock in the Company Stock Fund
32
XII.  FIDUCIARY RESPONSIBILITIES
34
12.01
General Allocation of Duties
34
12.02
Fiduciary Liability
34
12.03
Delegation and Allocation
34
XIII.  AMENDMENTS TO THE PLAN
35
13.01
Plan Amendments
35
13.02
Limitations on Plan Amendment
35
13.03
Election of Former Schedule
35
XIV.  PLAN TERMINATION; PLAN MERGER OR CONSOLIDATION
36
14.01
Right to Terminate or Discontinue
36
14.02
Plan Termination or Discontinuance of Contributions
36
14.03
Merger, Consolidation or Transfer of Assets
36
XV.  VESTING SERVICE; HOUR OF SERVICE
37
15.01
Vesting Service
37
15.02
Hour of Service
37
XVI.  MISCELLANEOUS
39
16.01
Non-Guarantee of Employment
39
16.02
Payments Solely from Plan Assets
39
16.03
Facility of Payment
39
16.04
Non-Alienation of Benefits
39
16.05
Exclusive Benefit
39
16.06
Transferred Employment
39
16.07
Severability
40
16.08
Applicable Law
40
16.09
Internal Revenue Service Approval
40
16.01
Uniformed Services Employment and Reemployment Rights Act Requirements
40
XVII.  TAX DEFERRED SAVINGS CONTRIBUTIONS
 
17.01
Tax Deferred Savings Contribution Election
41
17.02
Change of Tax Deferred Savings Contribution Election
41
17.03
Limitation on Tax Deferred Savings Contributions
41
17.04
Excess Tax Deferred Savings Contributions
42
17.05
Investment and Administration of Tax Deferred Savings Contributions
42
17.06
Vesting
42
17.07
Distribution of Tax Deferred Savings Contributions
42
     
APPENDIX A  Section 415 LIMITATIONS
A-1
APPENDIX B  HISTORICAL COLLECTIVELY BARGAINED
 
CONTRIBUTION RATES
B-1


 

--------------------------------------------------------------------------------

 

INDIVIDUAL ACCOUNT RETIREMENT PLAN
 
FOR
 
BARGAINING UNIT EMPLOYEES
 
AT THE CAMERON INTERNATIONAL CORPORATION
 
BUFFALO, NEW YORK PLANT
 
(January 1, 2008 Restatement)
 
PREAMBLE
 
WHEREAS, Cooper Industries, Inc. established the Individual Account Retirement
Plan for Bargaining Unit Employees at the Buffalo, New York Plant (the “Plan”),
effective as of January 1, 1988, for the benefit of hourly employees represented
by the International Association of Machinists and Aerospace Workers, Local
Lodge No. 330, District No. 65 (formerly District No. 76), at its Buffalo, New
York facility;
 
WHEREAS, Cameron International Corporation (the “Company”), which was formerly
named Cooper Cameron Corporation, assumed the Plan as of January 1, 1995;
 
WHEREAS, the Plan has been renamed the Individual Account Retirement Plan for
Bargaining Unit Employees at the Cameron International Corporation Buffalo, New
York Plant; and
 
WHEREAS, the Company desires to restate the Plan and to amend the Plan in
several respects, intending thereby to provide an uninterrupted and continuing
program of benefits;
 
NOW, THEREFORE, the Plan is hereby amended and restated in its entirety as
follows with no interruption in time, effective as of January 1, 2008, except as
otherwise indicated herein.
 

 

--------------------------------------------------------------------------------

 

I.           DEFINITIONS AND CONSTRUCTION
 
1.01 Definitions
 
.  Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.
 
(1)  
Account

 
An individual account established for each Eligible Employee who becomes a
Member.  Such account shall be established, maintained, and administered as
provided in Article IV.
 
(2)  
Account Balance

 
The balance credited to the Account of a Member as of any relevant date, to be
determined as provided in Article IV.
 
(3)  
Allocation Date

 
Any date within an Allocation Year on which Contribution Amounts are allocated
as provided in Section 4.02.  An “Annual Allocation Date” shall be the last day
of an Allocation Year.
 
(4)  
Allocation Month

 
A period of time which coincides with a calendar month and for which the Company
makes contributions pursuant to Section 3.02.
 
(5)  
Allocation Year

 
A period of time which coincides with a Plan Year and for which the Company
makes contributions pursuant to Section 3.02.
 
(6)  
Benefit Disbursement Date

 
With respect to each Member, the date the first payment is made pursuant to the
Plan to provide a benefit for such Member or his Beneficiary.  In the case of an
annuity, the Benefit Disbursement Date shall be the first day of the first
period for which a payment is payable as an annuity and in the case of a benefit
payable in a form other than an annuity, the Benefit Disbursement Date shall be
the first day on which all events have occurred which entitle a Member to such
benefit.
 
(7)  
Code

 
The Internal Revenue Code of 1986, and the regulations issued thereunder, as
amended from time to time.
 
(8)  
Company

 
Cameron International Corporation, which as of January 1, 1995, shall be the
plan sponsor of the Plan.
 
(9)  
Company Contribution

 
The contributions made to the Plan by the Company in accordance with the
provisions of Section 3.02.
 

 

--------------------------------------------------------------------------------

 



 
(10)  
Company Stock

 
The common stock of Cameron International Corporation.
 
(11)  
Company Stock Fund

 
The investment fund established to invest in Company Stock and maintained
pursuant to the provisions of Section 11.01(a).
 
(12)  
Contribution Amount

 
The amount of Company Contribution made with respect to each Member as provided
in Section 3.02.
 
(13)  
Contribution Hour

 
An hour of active employment while an active Member of the Plan for which such
Member receives pay from the Company, including overtime, holidays, personal
days and vacation hours.  A Contribution Hour shall not include any paid hours
for any other absence or other periods during which no duties are performed for
the Company.
 
(14)  
Controlled Entity

 
Each corporation that is a member of a controlled group of corporations, within
the meaning of Section 1563(a) (determined without regard to Sections 1563(a)(4)
and 1563(e)(3)(C)) of the Code), of which the Company is a member, each trade or
business (whether or not incorporated) with which the Company is under common
control, and each organization that is a member of an affiliated service group,
within the meaning of Section 414(m) of the Code, of which the Company is a
member.
 
(15)  
Effective Date

 
January 1, 2008, as to this restatement of the Plan, except (A) as otherwise
indicated in specific provisions of the Plan and (B) that provisions of the Plan
required to have an earlier effective date by applicable statute and/or
regulations shall be effective as of the required effective date in such statute
and/or regulation and shall apply, as of such required effective date, to any
plan merged into this Plan.  The original effective date of the Plan was January
1, 1998.
 
(16)  
Eligible Employee

 
An Employee who is employed by the Employer and who is represented by
International Association of Machinists and Aerospace Workers, Local Lodge
No. 330, District No. 65, at the Buffalo, New York facility of the Employer.
 

 

--------------------------------------------------------------------------------

 



 
(17)  
Eligible Retirement Plan

 
Any of:  an individual retirement account described in Section 408(a) of the
Code, an individual retirement annuity described in Section 408(b) of the Code,
an annuity plan described in Section 403(a) of the Code, a qualified plan
described in Section 401(a) of the Code, which, under its provisions does, and
under applicable law may, accept an Eligible Rollover Distribution, an annuity
contract described in Section 403(b) of the Code and an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or agency or instrumentality of a state or political subdivision of
a state and which agrees to separately account for the amounts transferred into
such plan from this Plan.  The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse or to a spouse or
former spouse who is an alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code and, with respect to an Eligible
Rollover Distribution to be made to an individual retirement account described
in Section 408(a) of the Code or an individual retirement annuity described in
Section 408(b) of the Code in either case which was established for purposes of
receiving such distribution, a designated beneficiary other than a Member’s
spouse.
 
(18)  
Eligible Rollover Distribution

 
All or any portion of a Plan distribution to a Member or a beneficiary who is a
deceased Member’s surviving spouse or an alternate payee under a qualified
domestic relations order who is a Member’s spouse or former spouse; provided,
however, that such distribution is not (i) one of a series of substantially
equal periodic payments made at least annually for over a specified period of
ten or more years or the life of the Member or beneficiary or the joint lives of
the Member and a designated beneficiary, (ii) a distribution to the extent such
distribution is required under Section 401(a)(9) of the Code, or (iii) the
portion of any distribution which is not includible in gross income (determined
without regard to any exclusion of net unrealized appreciation with respect to
employer securities).
 
Notwithstanding the foregoing or any other provision of the Plan, (A) any amount
that is distributed from the Plan on account of hardship shall not be an
Eligible Rollover Distribution and the distributee may not elect to have any
portion of such a distribution paid directly to an Eligible Retirement Plan and
(B) a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includable in gross income; provided, however, that
such portion may be transferred only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includable in gross
income and the portion of such distribution which is not so includable.
 
(19)  
Eligible Surviving Spouse

 
For purposes of Section 9.03(a), the spouse to whom a Member is married on his
Benefit Disbursement Date.  For purposes of Section 9.04(a), the spouse to whom
a Member was married on the date of his death.  For purposes of Section 9.04(d),
the spouse to whom a former Member was married on the date of his death.
 
(20)  
Employee

 
Any individual employed by the Company or a Controlled Entity.
 
(21)  
Employer

 
The Turbocompressor Division of the Company.
 

 

--------------------------------------------------------------------------------

 



 
(22)  
ERISA

 
The Employee Retirement Income Security Act of 1974, and the regulations issued
thereunder, as amended from time to time.
 
(23)  
Funding Agent

 
The legal reserve life insurance company or corporate trustee selected to hold
and/or invest assets of the Plan, and if and when directed, to pay benefits
provided under the Plan.  Where there is more than one Funding Agent, the term
“Funding Agent” shall refer to all such Funding Agents.
 
(24)  
Hour of Service

 
The measure of service credited to an Employee pursuant to the provisions of
Section 15.02.
 
(25)  
Leased Worker

 
Any person (other than a person who is an employee without regard to this
Paragraph 1.01(25)) engaged in performing services for a Controlled Entity (the
“recipient”) pursuant to an agreement between the recipient and any other person
(“Leasing Organization”) who meets the following requirements:
 
(a)           he has performed services for one or more Controlled Entities (or
for any other “related persons” determined in accordance with Section 414(n)(6)
of the Code) on a substantially full-time basis for a period of at least one
year;
 
(b)           such services are performed under primary direction or control by
the Company or a Controlled Entity; and
 
(c)           he is not participating in a “safe harbor plan” of the Leasing
Organization.  (For this purpose a “safe harbor plan” is a plan that satisfies
the requirements of Section 414(n)(5) of the Code, which will generally be a
money purchase pension plan with a nonintegrated company contribution rate of at
least 10% of compensation and which provides for immediate participation and
full and immediate vesting).
 
A person who is a Leased Worker during any taxable year beginning after December
31, 1983, shall also be considered an employee of a Controlled Entity during
such period (and solely for the purpose of determining length of service for
vesting purposes, and shall also be considered to have been an employee for any
earlier period in which he was a Leased Worker) but shall not be a Member and
shall not otherwise be eligible to become covered by the Plan during any period
in which he is a Leased Worker.  Notwithstanding the foregoing, the sole purpose
of this Paragraph 1.01(25) is to define and apply the term “Leased Worker”
strictly (and only) to the extent necessary to satisfy the minimum requirements
of Section 414(n) of the Code relating to “leased employees.”  This Section
1.01(25) shall be interpreted, applied and, if and to the extent necessary,
deemed modified without formal amendment of language, so as to satisfy solely
the minimum requirements of Section 414(n) of the Code.
 
(26)  
Leave of Absence

 
Any absence authorized by the Company under the Company’s standard personnel
practices.
 
(27)  
Member

 
An Eligible Employee who has met the eligibility requirement for participation
in the Plan as set forth in Article II.
 

 

--------------------------------------------------------------------------------

 



 
(28)  
One-Year Break-In-Service

 
Any Plan Year during which an Employee is credited with less than 501 Hours of
Service as defined in Article XV; provided, however, that no Employee shall
incur a One-Year Break-In-Service solely by reason of an absence due to the
birth of a child of the Employee, the pregnancy of the Employee, the placement
of a child with the Employee on account of the adoption of such child by such
employee, or the caring for a child by the Employee for a period beginning
following the birth or placement of such child, with respect to the Plan Year in
which such absence begins, if the Employee otherwise would have incurred a
One-Year Break-In-Service or, in any other case, in the immediately following
Plan Year.
 
(29)  
Plan

 
Individual Account Retirement Plan for Bargaining Unit Employees at the Cameron
International Corporation Buffalo, New York Plant, a profit-sharing plan, as set
forth herein and as amended hereafter from time to time.
 
(30)  
Plan Year

 
Each twelve-consecutive month period commencing January 1 and terminating on the
subsequent December 31.
 
(31)  
Retirement Age

 
Age 65.
 
(32)  
Retirement Date

 
The date on which an active or inactive Member terminates employment with the
Company upon or after attaining his Retirement Age.
 
(33)  
Rollover Contributions

 
The rollover contributions made to the Plan in accordance with the provisions of
Section 3.06.
 
(34)  
Service

 
A Member’s Service for purposes of the Plan shall be determined in accordance
with the rules set forth in Article XV.
 
(35)  
Tax Deferred Savings Contributions

 
The cash or deferred arrangements contributions made to the Plan in accordance
with the provisions of Article XVII.
 
(36)  
Total and Permanent Disability

 
A Member shall be considered totally and permanently disabled if such Member has
been determined to be disabled under any Company-sponsored long-term disability
plan, or if such Member is not eligible for coverage under any such plan, then
such Member shall be considered totally and permanently disabled if such Member
has been determined eligible to receive Social Security disability benefits
under the federal Social Security Act.  A Member shall cease to be Permanently
and Totally Disabled for purposes of the Plan as of the date he ceases to be
eligible for such benefits.
 

 

--------------------------------------------------------------------------------

 



 
(37)  
Vested Interest

 
The percentage of a Member’s Account which, pursuant to the Plan, is
nonforfeitable.
 
(38)  
Vesting Service

 
As defined in Article XV, the measure of service used in determining a Member’s
Vested Interest.
 
1.02 Number and Gender
 
  Wherever appropriate herein, words used in the singular shall be considered to
include the plural and the plural to include the singular.  The masculine
gender, where appearing in the Plan, shall be deemed to include the feminine
gender.
 
1.03 Headings
 
  The headings of Articles and Sections herein are included solely for
convenience and if there is any conflict between such headings and the text of
the Plan, the text shall control.
 
II.           MEMBERSHIP
 
2.01 Initial Membership
 
  An Eligible Employee shall become a Member as of the later of (i) the
Effective Date, or (ii) the date on which he becomes an Eligible Employee.
 
2.02 Membership Classification
 
  A Member shall be either an “active”, an “inactive”, or a “former” Member.  A
Member while actively employed as an Eligible Employee shall be an active
Member.  A Member who ceases to be an Eligible Employee and (i) who remains
employed by the Company or (ii) who is on Leave of Absence or layoff, shall be
an inactive Member.  An active or inactive Member who terminates employment with
the Company, or an inactive Member described in clause (ii) of the next
preceding sentence who has terminated employment with the Company and whose
Leave of Absence or layoff has expired, shall be a former Member so long as he
retains an Account Balance in his Account.
 
2.03 Reemployment Membership
 
  A former Employee who was a Member prior to a termination of his employment
shall become an active Member again on the date of his reemployment as an
Eligible Employee.  A former Employee who was a Member prior to a termination of
his employment shall become an inactive Member on the date of his reemployment
by the Company or a Controlled Entity in an employment status other than as an
Eligible Employee.
 

 

--------------------------------------------------------------------------------

 

III.           CONTRIBUTIONS
 
3.01 Plan Contributions
 
  Unless specifically provided otherwise, all contributions to the Plan shall be
made by the Company and Members shall not be required or permitted to make
contributions to the Plan.
 
3.02 Amount of Company Contributions
 
  For each Allocation Month, the Company shall contribute an amount equal to the
total of the Contribution Amounts for all active Members of the Plan for the
Allocation Month minus the Section 8.03 forfeitures applicable to the Plan for
such Allocation Month.  The monthly Contribution Amount for each Member of the
Plan shall be the total of each “pay period contribution” for the Member for
each “pay period” during the “Member’s contribution period” ending within the
Allocation Month, with each “pay period contribution” for the Member being
determined by multiplying the Member’s Contribution Hours for the “pay period”
by the contribution rate listed in the table below:
 


Effective Date of Contribution Rate
Contribution Rate
       On and after July 30, 2007
$1.20



A “Member’s contribution period” is the period beginning as of the first day of
the Member’s first “pay period” ending within an Allocation Month and ending on
the last day of the Member’s final pay period ending within the same Allocation
Month.  A Member’s “pay period” is the periodic payroll period for which the
Member is compensated by the Company.  Any Company contributions allocated for
the benefit of a Member, together with any net income (or net loss) allocated
thereto, shall be held in the Member’s Account.
 
In addition to the Company Contributions set forth above which are allocated to
Members’ Accounts pursuant to Article IV, each Member who elected to transfer
the value of his benefits under the Pension Plan for Employees in the Machinists
Bargaining Unit, District No. 76 at the Cheektowaga, New York Plant (“Prior Plan
Benefits”) shall have a separate subaccount in which he is 100% vested
maintained, adjusted and distributed in accordance with the provisions of the
Plan relating to the rest of his Account.
 
3.03 Payment of Company Contributions
 
  The Company may make payment of the Company Contributions for any Allocation
Year and/or Allocation Month on any date or dates it elects; provided, however,
that the total amount of the Company Contributions to the Plan for any
Allocation Year shall be paid in full not later than the last day for filing the
Company’s federal income tax return for such Allocation Year (including
extensions thereof).  Company Contributions shall be paid directly to the
Funding Agent.
 
3.04 Reinstatement Contributions
 
  In any case where a reemployed former Member becomes entitled to the
reinstatement of the “forfeitable portion of his Account” as provided in Section
8.04, the Company shall contribute to the Funding Agent such forfeitable portion
of his Account.  Any such contribution shall be made as soon as practicable
following the date of the reemployment of the former Member.  Such contribution
and the allocation thereof under Section 4.01 shall be made in such manner as is
necessary to avoid a violation of the limitations referred to in Section 4.03.
 
3.05 Return of Company Contributions
 
  In the event any Company Contribution to the Plan made by the Company or its
Controlled Entities:
 

 

--------------------------------------------------------------------------------

 



 
(a) is made under a mistake of fact, or
 
(b) is conditioned upon deduction of the contribution under Section 404 of the
Code and such deduction is disallowed, or
 
(c) is conditioned upon qualification of the Plan under Section 401(a) of the
Code and the Plan does not so qualify,
 
such a contribution may be returned by the Funding Agent to the Company or its
Controlled Entities within one year after the payment of the contribution, the
disallowance of the deduction to the extent disallowed, or the date of denial of
the qualification of the Plan, whichever is applicable, if demand therefor is
made by the Company or its Controlled Entities within the time allowed by law.
 
3.06 Rollover Contributions
 
(a) Rollover Contributions may be made to the Plan by any Eligible Employee of
amounts received by such Eligible Employee from an individual retirement account
or annuity or from an employees’ trust described in section 401(a) of the Code,
which is exempt from tax under section 501(a) of the Code, but only if any such
Rollover Contribution is made pursuant to and in accordance with applicable
provisions of the Code and Treasury regulations promulgated thereunder.  A
Rollover Contribution of amounts that are “eligible rollover distributions”
within the meaning of section 402(f)(2)(A) of the Code may be made to the Plan
irrespective of whether such eligible rollover distribution was paid to the
Eligible Employee or paid to the Plan as a “direct” Rollover Contribution.  A
direct Rollover Contribution to the Plan may be effectuated only by wire
transfer directed to the Funding Agent or by issuance of a check made payable to
the Funding Agent, which is negotiable only by the Funding Agent and which
identifies the Eligible Employee for whose benefit the Rollover Contribution is
being made.  Any Eligible Employee desiring to effect a Rollover Contribution to
the Plan must execute and file with the Company the form prescribed by the
Company for such purpose.  The Company may require as a condition to accepting
any Rollover Contribution that such Eligible Employee furnish any evidence that
the Company in its discretion deems satisfactory to establish that the proposed
Rollover Contribution is in fact eligible for rollover to the Plan and is made
pursuant to and in accordance with applicable provisions of the Code and
Treasury regulations.  All Rollover Contributions to the Plan must be made in
cash.
 
(b) An Eligible Employee who has made a Rollover Contribution in accordance with
this Section but who has not otherwise become a Member of the Plan in accordance
with Article II, shall become a Member coincident with such Rollover
Contribution; provided, however, that such Member shall not have a right to
share in Company contributions hereunder until he has otherwise satisfied the
requirements imposed by Article II.
 
(c) A Rollover Contribution shall be credited to the Account of the Eligible
Employee for whose benefit such Rollover Contribution is being made as of the
date such Rollover Contribution is made.  Any Rollover Contributions which are
credited to a Member’s Account shall be commingled for investment purposes with
other Plan assets.  The Funding Agent shall account for the Rollover
Contributions (and the net income (or net loss) allocable thereto) of a Member
separately in accordance with the procedures applicable to Accounts in
general.  A Member shall be 100% vested at all times in the value of his
Rollover Contributions.  Except as specifically provided in this Section 3.06,
Rollover Contributions shall be held and administered in accordance with the
procedures applicable to Company contributions credited to Accounts.
 
(d) Notwithstanding the preceding Paragraphs, this Section shall not be
effective unless and until the Company, by appropriate action, elects to make
this Section effective.
 

 

--------------------------------------------------------------------------------

 

IV.           ALLOCATIONS AND ADJUSTMENTS TO ACCOUNTS
 
4.01 Allocations of Contributions
 
  Each active Member shall have allocated to his Account (i) the Contribution
Amount which is applicable to him for each Allocation Year or Allocation Month
as provided in Section 3.02 and (ii) the Tax Deferred Savings Contributions
(including catch-up contributions), if any, made on behalf of a Member by the
Employer as provided in Section 17.01.
 
4.02 Valuation of Accounts
 
 All amounts contributed to the Funding Agent shall be invested as soon as
administratively feasible following their receipt by the Funding Agent, and the
balance of each Account shall reflect the result of daily pricing of the assets
in which such Account is invested from the time of receipt by the Funding Agent
until the time of distribution.
 
4.03 Statutory Limitations on Certain Allocations
 
  It is the intent of the Plan that allocations made under this Article IV shall
be in compliance with the benefit limitations of Section 415 of the
Code.  Accordingly, the limitations set forth in Appendix A to the Plan shall
apply to the allocations made under this Article IV.
 
V.           RETIREMENT BENEFITS
 
As of a Member’s Retirement Date, such Member shall be entitled to a retirement
benefit payable at the time and in the form provided in Article IX, equal to his
Account Balance on his Benefit Disbursement Date.  Any Contribution Amount
allocable to a Member’s Account after his Benefit Disbursement Date shall be
distributed, if his benefit was paid in a lump sum, or used to increase his
payments, if his benefit is being paid on a periodic basis, as soon as
administratively feasible after the date that such Contribution Amount is paid
to the Funding Agent.
 

 

--------------------------------------------------------------------------------

 

VI.           DEATH BENEFITS
 
6.01 Death Benefits
 
  In the event of the death of an active or inactive Member (“deceased Member,”
for purposes of this Section 6.01), the deceased Member’s designated beneficiary
shall be entitled to a death benefit payable at the time and in the form
provided in Section 9.04, equal to the deceased Member’s Account Balance on his
Benefit Disbursement Date.  Any Contribution Amount allocable to a deceased
Member’s Account after his Benefit Disbursement Date shall be distributed, if
the death benefit was paid in a lump sum, or used to increase payments, if the
death benefit is being paid on a periodic basis, as soon as administratively
feasible after the date that such Contribution Amount is paid to the Funding
Agent.
 
6.02 Designation of Beneficiaries
 
  The spouse of each married Member shall be the Beneficiary of such Member to
whom payment of a death benefit determined under Section 6.01 shall be made;
provided, however, that a Member may designate a person or persons other than
his spouse as his beneficiary if the requirements of Section 6.04 are met.  Each
Member who is unmarried may designate any person or persons as his Beneficiary
or Beneficiaries to whom payment of a death benefit determined under Section
6.01 shall be made in the event of the death of such Member.
 
6.03 Beneficiary in Absence of a Designated Beneficiary
 
  If a deceased Member with respect to whom death benefits are payable as
provided in Section 6.01 does not have a surviving spouse and if no Beneficiary
has been designated pursuant to the provisions of Section 6.02, or if no
Beneficiary survives such Member, then the Beneficiary of such Member shall be
the Beneficiary established under the following priority listing:
 
 
(i)
the beneficiary named under a group term life insurance program sponsored by the
Company,

 
 
(ii)
if there is no beneficiary under subparagraph (i) above, the beneficiary named
under any other program sponsored by the Company which provides for a death
benefit,

 
 
(iii)
if there is no beneficiary under subparagraph (i) or (ii) above, the children of
the deceased Member, and

 
 
(iv)
if there is no beneficiary under subparagraph (i), (ii) or (iii) above, the
executor or administrator of the deceased Member’s estate, as the case may be.

 
6.04 Spousal Consent to Beneficiary Designation
 
  In the event a Member is married, any election to designate a beneficiary
other than his spouse as Beneficiary or to change the form of payment applicable
to such Member, shall be effective and may be changed only if the Member’s
spouse consents in writing thereto and such consent acknowledges the effect of
such action and is witnessed by a Plan representative or a notary public, unless
a Plan representative finds that such consent cannot be obtained because the
spouse cannot be located or because of other circumstances set forth in Section
401(a)(11) of the Code and regulations issued thereunder.
 

 

--------------------------------------------------------------------------------

 

VII.           DISABILITY BENEFITS
 
7.01 Amount of Disability Benefit
 
  In the event of the Total and Permanent Disability of an active Member such
Member shall be entitled to a disability benefit, payable at the time and in the
form provided in Article IX, equal to his Account Balance on his Benefit
Disbursement Date.  Any Contribution Amount allocable to a Member’s Account
after his Benefit Disbursement Date shall be distributed, if his benefit was
paid in a lump sum, or used to increase his payments, if his benefit is being
paid on a periodic basis, as soon as administratively feasible after the date
that such Contribution Amount is paid to the Funding Agent.
 
VIII.           BENEFITS FOR OTHER TERMINATION OF EMPLOYMENT; VESTING
 
8.01 Benefits for Other Termination of Employment
 
  Each active or inactive Member whose employment is terminated prior to
attaining his Retirement Age for any reason other than Total and Permanent
Disability or death shall be entitled to a termination benefit, payable at the
time and in the form provided in Article IX, equal to his Vested Interest in his
Account Balance on his Benefit Disbursement Date.  A Member’s Vested Interest in
any Contribution Amount allocable to his Account after his Benefit Disbursement
Date shall be distributed, if his benefit was paid in a lump sum, or used to
increase his payments, if his benefit is being paid on a periodic basis, as soon
as administratively feasible after the date that such Contribution Amount is
paid to the Funding Agent.
 
8.02 Vested Interest
 
  (a) Except as provided in paragraph (b) or (c) of this Section 8.02, a
Member’s Vested Interest in his Account (other than the value of Tax Deferred
Savings Contributions, including catch-up contributions, and Rollover
Contributions) on any determination date shall be determined by reference to
such Member’s full years of Vesting Service as of such date in accordance with
the following vesting schedule:
 
Full Years of Vesting
 Service          
 
Vested Interest
Less than 3 years
   0%
3 years
  33%
4 years
   67%
5 or more years
 100%



 
(b) In any case where the forfeitable portion of a former Member’s Account is
forfeited upon a Forfeitable Event as provided in Section 8.03, the
nonforfeitable portion of such Account upon such forfeiture shall then become
the former Member’s entire Account and the former Member’s Vested Interest
therein shall be 100%.  In the event such former Member shall once again become
an active or inactive Member on a subsequent date, such Member’s existing
Account with a Vested Interest of 100% shall become a separate account within
the Member’s new Account under the plan, and such separate account shall
continue to have a Vested Interest of 100%.  Any such separate account shall be
maintained until such time as the Member’s Vested Interest in his entire Account
shall become 100%.
 
(c) Upon the occurrence of one of the events listed in (i), (ii), or (iii)
below, the Vested Interest of a Member or former Member, as the case may be, in
his Account shall become 100%:
 
(i) An active or inactive Member’s Retirement Date (See Article V);
 
(ii) The death of an active or inactive Member (See Article VI); or
 
(iii) An active Member’s Total and Permanent Disability (see Article VII).
 

 

--------------------------------------------------------------------------------

 



 
8.03 Forfeitures
 
  At the time a Member terminates employment with the Company and its Controlled
Entities prior to attaining Retirement Age for any reason other than Total and
Permanent Disability or death, a “Forfeitable Event” occurs which is either (i)
distribution of the non-forfeitable portion of the Member’s Account or (ii) five
(5) consecutive One-Year Breaks-In-Service.  Upon the occurrence of a
Forfeitable Event, the forfeitable portion of his Account shall be forfeited and
such forfeited amount shall be applied against the Company’s next contribution
obligation under the Plan.  Upon the forfeiture of the forfeitable portion of a
Member’s Account, such forfeited amount shall cease to be a part of such
Member’s Account.
 
8.04 Restoration of Forfeitures
 
  If a Member who has a Vested Interest of less than 100% in his Account incurs
a forfeiture pursuant to Section 8.03, such forfeited amount shall be restored
to his Account upon reemployment covered by the Plan, if such reemployment
occurs prior to the date on which he would have incurred five consecutive
One-Year Breaks-In-Service or the number of consecutive One Year
Breaks-In-Service equal to his years of Vesting Service prior to his termination
of employment or five (5) years after reemployment.  Any restoration shall be
made from the assets of the special contribution of the Company which shall not
constitute an “annual addition” within the meaning of Section 415 of the
Code.  The repayment period will be the earlier of five consecutive One-Year
Breaks-In-Service or five years from the date of reemployment with the Employer.
 
IX.           TIME AND MANNER OF BENEFIT PAYMENT
 
9.01 Benefit Commencement
 
       (a) Subject to the provisions of paragraphs (c) and (d) of this Section
9.01 and Section 9.05, with respect to a benefit payable to or with respect to a
Member pursuant to Article V (retirement), Article VI (death) or Article VII
(disability), the Benefit Disbursement Date shall be within the 90 day period
following the date the Member or his Beneficiary becomes entitled to such
benefit.
 
    (b) Subject to the provisions of paragraphs (c) and (d) of this Section
9.01, with respect to a benefit payable to a Member pursuant to Article VIII
(other termination of employment), the Benefit Disbursement Date shall be within
the 90 day period following the date such Member attains his Retirement Age;
provided, however, that such Member may elect a Benefit Disbursement Date which
is after his termination of employment and prior to attainment of Retirement
Age.
 
(c) Notwithstanding the foregoing provisions of this Section 9.01, the Company
for the Plan from which a benefit is to be paid may designate a later Benefit
Disbursement Date and, upon notification thereof to such Member or Beneficiary,
as the case may be, such designated date shall become the Benefit Disbursement
Date; provided, however, that in no event shall a Benefit Disbursement Date be
later than the 60th day following the close of the Plan Year during which the
Member attains, or would have attained, age 65 or, if later, the date he
terminated employment with the Company.  If the amount of benefit payment
required to commence by a certain date in accordance with the Plan cannot be
ascertained by such date, or if it is not possible to commence benefit payments
on such date because the Company has been unable to locate the Member or
Beneficiary, as the case may be, after making reasonable efforts to do so, a
payment retroactive to such date may be made no later than 60 days after the
earliest date on which the amount of such benefit payment can be ascertained
under the Plan, or the date on which the Member or Beneficiary, as the case may
be, is located, whichever is applicable.
 
(d) Notwithstanding any provision in the Plan to the contrary, all distributions
required under this Article IX shall be determined and made in accordance with
the regulations under Section 401(a)(9) of the Code, including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of the
regulations.  The entire interest of a Member in his Account must be distributed
or must begin to be distributed no later than the Member’s Mandatory
Distribution Date.  A Member’s Mandatory Distribution Date will be determined as
follows:
 

 

--------------------------------------------------------------------------------

 



 
(i) The Mandatory Distribution Date of a Member who has attained age 70½ before
January 1, 2001, shall be April 1 of the calendar year following the calendar
year in which such Member attains the age 70½.
 
(ii) The Mandatory Distribution Date of a Member who attains age 70½
after  December 31, 2000, shall be April 1 of the calendar year following the
later of (A) the calendar year in which such Member attains the age 70½ or (B)
the calendar year in which such Member terminates his employment with the
Company (provided, however, that clause (B) of this sentence shall not apply in
the case of a Member who is a “five-percent owner” (as defined in section 416 of
the Code) with respect to the Plan Year ending in the calendar year in which
such Member attains the age 70½).
 
(iii) In the case of a benefit payable pursuant to Article VI, the Mandatory
Distribution Date shall be (A) if payable to other than the Member’s spouse, the
last day of the one-year period following the death of such Member or (B) if
payable to the Member’s spouse, after the date upon which such Member would have
attained the age 70½, unless such surviving spouse dies before payments
commence, in which case the Mandatory Distribution Date may not be deferred
beyond the last day of the one-year period following the death of such surviving
spouse.
 
The preceding provisions of this Section notwithstanding, a Member may not elect
to defer the receipt of his benefit hereunder to the extent that such deferral
creates a death benefit that is more than incidental within the meaning of
section 401(a)(9)(G) of the Code and applicable Treasury regulations
thereunder.  Further, a Member (other than a Member who is a “five-percent
owner” (as defined in section 416 of the Code) with respect to the Plan Year
ending in the calendar year in which such Member attains the age 70½) who
attains age 70½ in calendar year 1998, 1999 or 2000 may elect to defer his
Mandatory Disbursement Date until no later than April 1 of the calendar year
following the later of (A) the calendar year in which such Member attains the
age 70½ or (B) the calendar year in which such Member terminates his employment
with the Company, provided, that such election is made by the end of the
calendar year in which such Member attains age 70½.
 
(e) Notwithstanding any provision to the Plan to the contrary, distributions to
a Member, if not made in a single lump sum, may only be made over one of the
following periods (or a combination thereof):
 
(1)           The life of the Member,
 
(2)           The life of the Member and his Beneficiary,
 
 
(3)
A period certain not extending beyond the life expectancy of the Member, or

 
 
(4)
A period certain not extending beyond the joint and last survivor expectancy of
the Member and his Beneficiary.

 
(f) If the Member dies on or after the Member’s Mandatory Distribution Date, the
remaining portion of the Member’s Account must continue to be distributed at
least as rapidly as under the method of distribution in effect at the Member’s
death.
 
(g) Notwithstanding the provisions of the Plan regarding availability of
distributions from the Plan upon ‘termination of employment,’ a Member’s
Accounts shall be distributed on account of the Member’s ‘severance from
employment’ as such term is used in Section 401(k)(2)(B)(i)(I) of the Code.
 
9.02 Minimum Distribution Requirements
 
      (a)           The provisions of this Section 9.02 will take precedence
over any inconsistent provisions of the Plan.
 

 

--------------------------------------------------------------------------------

 



 
(b)           All distributions required under this Section 9.02 will be
determined and made in accordance with the Treasury regulations under  Section
401(a)(9) of the Code.
 
(c)           Notwithstanding the other provisions of this Section 9.02,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.
 
(d)           The Member’s entire interest will be distributed, or begin to be
distributed, to the Member no later than the Member’s Required Beginning
Date.  If the Member dies before distributions begin, the Member’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:
 
1. If the Member’s surviving spouse is the Member’s sole Designated Beneficiary,
then distributions to the surviving spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Member died,
or by December 31 of the calendar year in which the Member would have attained
age 70½, if later.
 
2. If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.
 
3. If there is no Designated Beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.
 
4. If the Member’s surviving spouse is the Member’s sole Designated Beneficiary
and the surviving spouse dies after the Member but before distributions to the
surviving spouse begin, this Paragraph (disregarding item (1) above), will apply
as if the surviving spouse were the Member.
 
For purposes of this Paragraph (d) and Paragraph (f) below, unless item (4)
above applies, distributions are considered to begin on the Member’s Required
Beginning Date. If item (4) above applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
item (1) above. If distributions under an annuity purchased from an insurance
company irrevocably commence to the Member before the Member’s Required
Beginning Date (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under item (1)
above), the date distributions are considered to begin is the date distributions
actually commence.  Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Paragraphs (e) and (f) of this
Section 9.02, whichever is applicable. If the Member’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations.
 
(e)           During the Member’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:
 
1. the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or
 

 

--------------------------------------------------------------------------------

 



 
2. if the Member’s sole Designated Beneficiary for the Distribution Calendar
Year is the Member’s spouse, the quotient obtained by dividing the Member’s
Account Balance by the number in the Joint and Last Survivor Table set forth
in  Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s and
spouse’s attained ages as of the Member’s and spouse’s birthdays in the
Distribution Calendar Year.
 
Required minimum distributions will be determined under this Paragraph (e)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.
 
(f)           If the Member dies on or after the date distributions begin and
there is a Designated Beneficiary, the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Member’s death is the
quotient obtained by dividing the Member’s Account Balance by the longer of the
remaining Life Expectancy of the Member or the remaining Life Expectancy of the
Member’s Designated Beneficiary, determined as follows:
 
1. The Member’s remaining Life Expectancy is calculated using the age of the
Member in the year of death, reduced by one for each subsequent year.
 
2. If the Member’s surviving spouse is the Member’s sole Designated Beneficiary,
the remaining Life Expectancy of the surviving spouse is calculated for each
Distribution Calendar Year after the year of the Member’s death using the
surviving spouse’s age as of the spouse’s birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
 
3. If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Designated Beneficiary in the year following the
year of the Member’s death, reduced by one for each subsequent year.
 
If the Member dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the Member’s remaining Life
Expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.
 
(g) If the Member dies before the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the remaining Life
Expectancy of the Member’s Designated Beneficiary, determined as provided in
item (1), (2) or (3) of Paragraph (f), whichever is applicable.  If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.  If
the Member dies before the date distributions begin, the Member’s surviving
spouse is the Member’s sole Designated Beneficiary, and the surviving spouse
dies before distributions are required to begin to the surviving spouse under
item (1) of Paragraph (d), this Paragraph (g) will apply as if the surviving
spouse were the Member.  Notwithstanding the foregoing, if the Member dies
before distributions begin and there is a Designated Beneficiary, distribution
to the Designated Beneficiary is not required to begin by the date specified in
Paragraph (d) above but the Member’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Member’s death. If the Member’s surviving spouse is the
Member’s sole Designated Beneficiary and the surviving spouse dies after the
Member but before distributions to either the Member or the surviving spouse
begin, this Paragraph will apply as if the surviving spouse were the Member.
 

 

--------------------------------------------------------------------------------

 



 
(h) For purposes of this Section 9.02, the following terms and phrases shall
have these respective meanings:
 
1. Designated Beneficiary:  The individual who is designated as a Member’s
Beneficiary under Section 6.02 of the Plan and is a Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.
 
2. Distribution Calendar Year:  A calendar year for which a minimum distribution
is required. For distributions beginning before the Member’s death, the first
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Paragraph (d).  The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.
 
3. Life Expectancy.  Life Expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Treasury regulations.
 
4. Member’s Account Balance.  The balance in a Member’s Accounts as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Member’s
Accounts as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. A Member’s Account Balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.
 
5. Requiring Beginning Date.  With respect to a Member or Beneficiary, the date
described in Section 9.01(d) of the Plan.
 
9.03 Benefit Payment Forms
 
  (a) With respect to a benefit payable to a Member pursuant to Article V
(retirement), Article VII (disability), or Article VIII (other termination of
employment), the standard form of benefit for any Member who does not die prior
to his Benefit Disbursement Date and who is unmarried on his Benefit
Disbursement Date shall be an immediate single life annuity and the standard
form of benefit for any Member who does not die before his Benefit Disbursement
Date and who is married on his Benefit Disbursement Date shall be an immediate
50% joint and survivor annuity.  Any such single life annuity shall be a
commercial annuity for the life of the Member.  Any such joint and survivor
annuity shall be a commercial annuity which is payable for the life of the
Member with a survivor annuity for the life of the Member’s Eligible Surviving
Spouse equal to 50% of the amount of the annuity payable during the joint lives
of the Member and such Member’s Eligible Surviving Spouse.  The standard form of
benefit will be automatically paid as provided in this Section 9.03(a) unless
the Member has elected not to receive his benefit payments in such form by
executing an “Application for Retirement Benefits Form” during the election
period described in Section 9.03(d); provided, however, that the spouse of any
married Member consents in writing to such election pursuant to the provisions
of Section 9.03(e).  Any election may be revoked and subsequent elections may be
made, or revoked, at any time any number of times during such election
period.  If the Member has elected not to receive the standard form of benefit
as provided herein, such Member’s benefit shall be paid in one of the benefit
payment forms under Section 9.03(c), as selected by such Member.
 

 

--------------------------------------------------------------------------------

 



 
(b) With respect to a benefit payable to a Member pursuant to Article V
(retirement), Article VII (disability), or Article VIII (other termination of
employment), who is not married on his Benefit Disbursement Date the form of
benefit payment shall be a single life annuity under Section 9.03(c)(i), unless
such Member selects another benefit payment form provided in Section 9.03(c).
 
(c) Subject to the provisions of paragraphs (a) and (b) of this Section 9.03,
the Member may select to receive his benefit in one of the following forms:
 
(i) A commercial annuity in the form of a single life annuity for the life of
such Member;
 
(ii) A commercial annuity in the form of a cash refund annuity;
 
(iii) A commercial annuity for a term certain of ten (10) years and continuous
for the life of the Member if he survives such term certain;
 
(iv) A commercial annuity payable for the life of such Member with a survivor
annuity for the life of his Beneficiary which shall be equal to 50%, 75%, or
100% of the annuity payable during the joint lives of the Member and such
Member’s Beneficiary;
 
(v) A lump sum payment (provided, however, that such Member may elect to receive
the Vested Interest in his Account which is invested in the common stock of the
Company distributed in the form of whole shares of such stock with the value of
any fractional shares to be paid in cash); or
 
(vi) A single life annuity commencing prior to the earliest age as of which such
Member will become eligible for an “old-age insurance benefit” under the federal
Social Security Act, adjusted so that an increased amount will be paid prior to
such age and a reduced amount thereafter; the purpose of this adjustment is to
enable the Member to receive, from this Plan and under the federal Social
Security Act, an aggregate income in approximately a level amount for
life.  Moreover, in the event the Member so elects, if such Member dies before
receiving payments aggregating the amount of the Account at his Benefit
Disbursement Date, the difference shall be paid in a single lump sum to his
designated beneficiary or if there is none, to the executor or administrator of
his estate.
 
Notwithstanding the foregoing provisions of this Section 9.03(c), the following
additional requirements must be satisfied:
 
 
(1)
The benefit payment form described in Section 9.03(c) (iii) above shall only be
available if the present value of the total payments actuarially expected to be
made to the Member shall be more than 50% of the present value of the total
payments actuarially expected to be made to the Member and his Beneficiary.

 
 
(2)
Any payment under a benefit payment form described in this Section 9.03(c) must
satisfy the distribution requirement described in Section 9.01(d).

 
 
(3)
The form of payment to the Member or to the Member and his Beneficiary must be
payable over a period of time which does not exceed the longer of:  (i) the life
expectancy of the Member, or (ii) the joint and last survivor life expectancy of
the Member and his Beneficiary.

 
 
(4)
Distributions due to the termination of the Plan will be made in accordance with
the modes of distributions provided for in the Plan in Section 9.03(c)(i), (ii),
(iii), (iv), (v) and (vi) above.

 

 

--------------------------------------------------------------------------------

 



 
 
(5)
Annuity starting date is defined as (i) the first day of the first period for
which an amount is payable as an annuity, or (ii) in the case of a benefit not
payable in the form of an annuity, the first day on which all events have
occurred which entitle the Member to such benefit.

 
(d) Subject to the provisions of Section 9.03(e) with respect to any election
described in Section 9.03(a), the Company shall furnish, or shall cause to be
furnished, certain information, pertinent to such election, to each Member no
less than thirty days (unless such thirty-day period is waived by an affirmative
election in accordance with the Code and applicable Treasury regulations) and no
more than one hundred eighty days before his Benefit Disbursement Date.  The
furnished information shall be written in nontechnical language in a manner
calculated to be understood by the average Member and shall include the
following specific information relating to each of the standard and optional
forms of benefits available under the Plan (for purposes of this paragraph,
“form of benefit”) to the Member with a Benefit Disbursement Date for which the
explanation applies: (1) a description of the form of benefit, (2) a description
of the eligibility conditions for the form of benefit, (3) a description of the
financial effect of electing the form of benefit, (4) a description of any other
material features of, and an explanation of the relative values of, the form of
benefit and (5) such other information and statements as may be required under
applicable Treasury regulations.  The period of time during which a Member may
make or revoke such election shall be the one-hundred-eighty-day period ending
on such Member’s Benefit Disbursement Date provided that such election may also
be revoked at any time prior to the expiration of the seven-day period that
begins the day after the information described in this Section 9.03(d) is
furnished to the Member.
 
(e) In the event a benefit under the Plan is to be paid to a Member in the
standard joint and survivor annuity form under Section 9.03(a) and such Member
elects another form of benefit payment which will not provide his spouse with a
lifetime survivor annuity which is at least 50% of the amount of the annuity
payable during the joint lives of the Member and the spouse, such benefit shall
be paid in such form only if such Member’s spouse consents thereto in
writing.  Any spousal consent given pursuant to this provision shall acknowledge
the effect of such form of payment and shall be witnessed by a Plan
representative or a notary public, unless a Plan representative finds that such
consent cannot be obtained because the spouse cannot be located or because of
other circumstances set forth in Section 401(a)(11) of the Code and regulations
issued thereunder.  A vested Member (i) may elect, with the written consent of
his or her spouse, not to take the qualified preretirement survivor annuity, and
(ii) may revoke an election not to take the preretirement survivor annuity, or
choose again to take a preretirement survivor annuity at any time, and any
number of times, within the applicable election period.  This period is defined
in Section 417(a)(6)(B) of the Code as from the first day of the first Plan Year
in which the Member attains age thirty-five (but in the case of a Member who is
separated from service, with respect to benefits accrued under the Plan before
the date of such separation, no later than the date of such separation from
service) until the Member’s death.
 
(f) Notwithstanding any other provision of the Plan to the contrary, in no event
shall any provision of the Plan restrict the availability of an alternate form
of benefit to a certain select group or classification of Members or
Beneficiaries.
 

 

--------------------------------------------------------------------------------

 



 
9.04 Payment of Death Benefits
 
(a) The standard form of death benefit payable with respect to a Member who dies
while employed by the Employer and who leaves an Eligible Surviving Spouse shall
be an immediate survivor annuity.  Such survivor annuity shall be a commercial
annuity payable for the life of the Eligible Surviving Spouse.  Such a Member
may elect not to have the standard form of death benefit payable to his Eligible
Surviving Spouse by designating a person other than his Eligible Spouse as his
Beneficiary pursuant to the provisions of Sections 6.02 and 6.04.  Any such
election may be made before the first day of the Plan Year in which a Member
attains the age of thirty-five only (A) after the Member separated from service
and only with respect to benefits accrued under the Plan before the date of such
separation or (B) in the case of a Member who has not separated from service, if
the Member has been furnished the information described below, with such
election to become invalid upon the first day of the Plan Year in which the
Member attains the age of thirty-five, whereupon a new election may be made by
such Member. The Company shall furnish, or shall cause to be furnished to each
Member, a written explanation regarding the survivor annuity death benefit
within the period beginning with the first day of the Plan Year in which he
attains the age of thirty-two (but no earlier than the date such Member begins
participation in the Plan) and ending with the latest of (1) the last day of the
Plan Year preceding the Plan Year in which the Member attains the age of
thirty-five or (2) the one-year period immediately following the date the
Employee becomes a Member.  If a Member separates from service before attaining
the age of thirty-five, such explanation shall be furnished to such Member
within the period beginning one year before the Member separates from service
and ending one year after such separation.  Such information shall also be
furnished to a Member who has not attained the age of thirty-five or terminated
employment within a reasonable period after written request by such Member.  The
furnished explanation shall be written in nontechnical language in a manner
calculated to be understood by the average Member and shall include (1) a
general description of the survivor annuity, (2) a description of the
circumstances under which it will be paid if elected, (3) a description of the
availability of the election of the survivor annuity, (4) a description of the
financial effect of the election of the survivor annuity on the Member’s Plan
benefits, and (5) such other information and statements as may be required under
applicable Treasury regulations.
 
(b) The form of death benefit payable with respect to a Member who is not
married at the time of his death while employed by the Company, or who is
married at such time and who has elected out of the standard form of death
benefit provided in Section 9.04(a), shall be the form provided for in Section
9.04(c)(i), unless the Member’s Beneficiary selects another benefit payment form
set forth in Section 9.04(c).
 
(c) With respect to the selection of a form of death benefit payment as provided
in paragraphs (b) and (e) of this Section 9.04, the Member’s Beneficiary may
select one of the following forms:
 
(i) A lump sum payment (provided, however, that such Member’s Beneficiary may
elect to receive the portion of such Member’s Account which is invested in the
common stock of the Company distributed in the form of whole shares of such
stock with the value of any fractional shares to be paid in cash); or
 
(ii) A commercial annuity in the form of a single life annuity.
 
(d) If a former Member who is entitled to a benefit pursuant to Article V
(retirement), Article VII (disability), or Article VIII (other termination of
employment) shall die after his termination of employment with the Company but
prior to his Benefit Disbursement Date, his Vested Interest in the benefit to
which he was entitled shall be paid pursuant to Article VI, and Section 9.04(a),
or 9.04(b), whichever is applicable, as if such Member had died while employed
by the Company; provided, however, that the application of the provisions of
this Section 9.04(d) as if the Member had died while employed by the Company
shall not result in a Member entitled to a benefit under Article VIII (other
termination of employment) having a greater Vested Interest in his Account than
his Vested Interest as of the date of his termination of employment.
 

 

--------------------------------------------------------------------------------

 



 
(e) In the event a survivor annuity is to be paid to a Member’s Eligible
Surviving Spouse, as provided in Section 9.04(a) or 9.04(d), such Eligible
Surviving Spouse may request in writing to receive the survivor benefit in one
of the forms provided for in Section 9.04(c).  Within a reasonable time after
any such written request by such Eligible Surviving Spouse, the applicable Local
Administrative Committee shall provide, or shall cause to be provided, to such
Spouse a written explanation, in non-technical language of such survivor annuity
form and the alternative forms of payment which may be selected along with the
financial effect of each such form.
 
(f) Unless the Member otherwise elects, the payment of benefits under the Plan
to the Member shall begin not later than the 60th day after the close of the
Plan Year in which the latest of the following events occurs:
 
(i) The date on which the Member attains age 65;
 
(ii) The date on which the Member terminates service with the Company or a
Controlled Entity.
 
Notwithstanding any provision in the Plan to the contrary, a Member’s Vested
Interest in his Account under the Plan must be distributed, or begun to be
distributed, to him not later than the April 1 following the calendar year in
which the Member attains age 70-1/2.  In the event a Member dies after
commencement of the distribution of his interest, any remaining portion of such
interest shall be distributed to his Beneficiary in the method which is at least
as rapid as the method being used at the date of his death.  In the event a
Member dies prior to commencement of the distribution of his interest, the
entire interest attributable to such Member shall be distributed within five
years after the date of his death, unless such interest is payable to his
Beneficiary for a period which does not exceed the life or life expectancy of
such Beneficiary, in which event distribution of such interest shall commence no
later than the date such Member would have attained age 70-1/2, if the
beneficiary is the surviving spouse or, under certain circumstances set forth in
Section 401(a) (9) of the Code or regulations thereunder, a child of such former
Member, or the date which is one year after the date of the Member’s death, if
the Beneficiary is not the surviving spouse or child of such former Member.
 
(g) In any case where a former Member dies after his Benefit Disbursement Date,
payment of the benefit payable with respect to such former Member shall
continue, if applicable, in accordance with the benefit payment form in effect
as provided in Section 9.03.
 
9.05 Lump Sum Cash-Out
 
  Notwithstanding the foregoing provisions of this Article IX, with respect to
any benefit payable pursuant to Article V (retirement), Article VI (death),
Article VII (disability) or Article VIII (other termination of employment):
 
(a) If the amount of the Member’s Vested Interest in his Account Balance is not
in excess of $1,000 (or not in excess of $5,000 with respect to a benefit
payable after a Member’s death), such benefit shall be paid to such Member or
Beneficiary, as the case may be, in one lump sum in lieu of any other benefit
payment form herein provided.
 
(b) Except in the case of a benefit payable after a Member’s death, if the
amount of the Member’s Vested Interest in his Account Balance exceeds $1,000 but
does not exceed $5,000, the Member may elect to receive the Vested Interest in
his Account Balance in one lump sum in lieu of any other benefit payment form
herein; provided that any such election may be made without the consent of the
Member’s spouse, if any.  In the event of a distribution pursuant to this
Section 9.05(b), if the Member does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Member in a direct
rollover in accordance with Section 9.08 or to receive the distribution directly
in accordance with this Section 9.05(b), then the Plan Administrator shall pay
the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator.  This Section 9.05(b) shall be effective
with respect to distributions made on or after January 1, 2006 regardless of
whether the event that caused a Member’s Account to become distributable
occurred before or after January 1, 2006.
 

 

--------------------------------------------------------------------------------

 



 
(c) No distribution may be made pursuant to this Section 9.05 after the annuity
commencement date when the accrued benefit is in excess of $5,000 unless the
Member and his eligible spouse (or where the Member has died, the Eligible
Surviving Spouse) consent in writing to such distribution.  An accrued benefit
is immediately distributable if any part of the benefit may be distributed to
the Member before the later of normal retirement or age 62.  This does not apply
after the death of the Member.  For purposes hereunder, present value shall be
determined by using an interest rate not greater than the interest rate which
would be used (as of the date of distribution) by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of a lump sum
distribution on plan termination.  For purposes of application of the $5,000
threshold of this Section and Sections 16.04 and 17.07 (but not the $1,000
threshold of this Section), the value of a Member’s Vested Interest in his
Account Balance shall be determined without regard to that portion of his
Account Balance that is attributable to Rollover Contributions (and earnings
allocable thereto) within the meaning of Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii) and 457(e)(16) of the Code.  If the value of a Member’s Vested
Interest in his Account Balance as so determined is $5,000 or less, the Member’s
entire nonforfeitable Account Balance (including amounts attributable to such
Rollover Contributions) may be distributed pursuant to this Section 9.05 and
Section 17.07.
 
9.06 Commercial Annuities
 
  In any case where a benefit payable under the Plan is to be paid in the form
of a commercial annuity, a commercial annuity contract shall be purchased and
distributed to the Member or Beneficiary, as the case may be.  Upon the
distribution of any such contract, the Plan shall have no further liability with
respect to the amount used to purchase the annuity contract and the company
issuing such contract shall be solely responsible to the recipient of the
contract for the annuity payments thereunder.  All certificates for commercial
annuity benefits shall be non-transferable, and no benefit thereunder may be
sold, assigned, discounted, or pledged.  Any commercial annuity purchased under
the Plan shall contain such terms and provisions as may be necessary to satisfy
the requirements under the Plan.
 
9.07 Actuarial Equivalency
 
  With respect to any benefit payable pursuant to the Plan, whichever form of
payment is selected, the value of such benefit shall be the actuarial equivalent
of the value of the Account Balance to which the particular Member or
Beneficiary, as the case may be, is entitled.
 
9.08 Eligible Rollover Distributions
 
  Each Member and beneficiary who receives an Eligible Rollover Distribution may
elect in the time and in a manner prescribed by the Company to have all or any
portion of such Eligible Rollover Distribution transferred to an Eligible
Retirement Plan; provided, however, that only one such transfer may be made with
respect to an Eligible Rollover Distribution to an Eligible Retirement
Plan.  Notwithstanding the foregoing, the Member may elect, after receiving the
notice required under Section 402(f) of the Code, to receive such Eligible
Rollover Distribution prior to the expiration of the 30-day period beginning on
the date such Member is issued such notice, provided that the Member or
beneficiary is permitted to consider his decision for at least 30 days and is
advised of such right in writing.
 

 

--------------------------------------------------------------------------------

 

X.           PLAN ADMINISTRATION
 
10.01 Plan Administrator
 
  For purposes of ERISA, the Company shall be the Plan Administrator and, as
such, shall be responsible for the compliance of the Plan with the reporting and
disclosure provisions of ERISA.
 
10.02 Authority of the Company
 
  The Company shall have all the powers and authority expressly conferred upon
it herein and, further, shall have the sole right to interpret and construe the
Plan, and to determine any disputes arising thereunder, subject to the
provisions of Section 10.04.  In exercising such powers and authority, the
Company at all times shall exercise good faith, apply standards of uniform
application, and refrain from arbitrary action.  Any decision of the Company in
such exercise of its powers, authorities and duties shall be final and binding
upon all affected parties.  The Company may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder.  The Company shall be a “named fiduciary” as that term is
defined in Section 402(a)(2) of ERISA.  The Company may:
 
(a)           allocate any of the powers, authorities, or responsibilities for
the operation and administration of the Plan, which are retained by it or
granted to it by this Article X, to the Trustee; and
 
(b)           designate a person or persons other than itself to carry out any
of such powers, authorities, or responsibilities;
 
provided, however, that no powers, authorities, or responsibilities of the
Trustee shall be subject to the provisions of paragraph (b) of this Section
10.02; and provided further, that no allocation or delegation by the Company of
any of its powers, authorities, responsibilities to the Trustee shall become
effective unless such allocation or delegation first shall be accepted by the
Trustee in a writing signed by it and delivered to the Company.
 
10.03 Action by the Company
 
  Any act authorized, permitted, or required to be taken by the Company under
the Plan, which has not been delegated in accordance with Section 10.02, may be
taken by a majority of the members of the Board of Directors of the Company,
either by vote at a meeting, or in writing without a meeting.  All notices,
advices, directions, certifications, approvals, and instructions required or
authorized to be given by the Company under the Plan shall be in writing and
signed by either (i) a majority of the members of the Board of Directors of the
Company, or by such member or members as may be designated by an instrument in
writing, signed by all the members thereof, as having authority to execute such
documents on its behalf, or (ii) a person who become authorized to act for the
Company in accordance with the provisions of paragraph (b) of Section
10.02.  Subject to the provisions of Section 10.04, any action taken by the
Company which is authorized, permitted, or required under the Plan shall be
final and binding upon the Company and the Trustees, all persons who have or who
claim an interest under the Plan, and all third parties dealing with any Trustee
or the Company.
 
10.04 Claims Review Procedure
 
  Claims for Plan benefits and reviews of Plan benefit claims which have been
denied or modified will be processed in accordance with the written Plan claims
procedures established by the Cameron International Corporation Plans
Administration Committee, which procedures are hereby incorporated by reference
as a part of the Plan and may be amended from time to time by such committee.
 
10.05 Qualified Domestic Relations Order
 
  The Company shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders.  Such procedures shall
be in writing and shall comply with the provisions of Section 414(p) of the Code
and regulations issued thereunder.
 

 

--------------------------------------------------------------------------------

 



 
10.06 Indemnification
 
  In addition to whatever rights of indemnification the members of the Board of
Directors of the Company, or any other person or persons (other than the
Trustees) to whom any power, authority, or responsibility of the Company is
allocated or delegated pursuant to paragraph (b) of Section 10.02, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Company, under any provision of law, or under any other agreement, the Company
shall satisfy such liability actually and reasonably incurred by any such member
or such other person or persons, including expenses, attorneys’ fees, judgments,
fines, and amounts paid in settlement, in connection with any threatened,
pending, or completed action, suit, or proceeding which is related to the
exercise, or failure to exercise, by such member or such other person or persons
of any of the powers, authorities, responsibilities, or discretion of the
Company as provided under the Plan and the Trust Agreement, or reasonably
believed by such member or such other person or persons to be provided
thereunder, and any action taken by such member or such other person or persons
in connection therewith.
 
XI.           FUNDING AGENT; ADMINISTRATION
OF PLAN ASSETS
 
11.01 Funding Agent
 
(a) The assets of the Plan shall be maintained by the Funding Agent in the
investment fund or funds made available from time to time by the Company (the
“Fund” or “Funds”) in accordance with the selection made by each Member with
respect to the contributions in his Account pursuant to Section 11.03(a) below.
 
(b) The Funding Agent shall receive such compensation for its services as
Funding Agent hereunder as may be agreed upon from time to time by the Company
and the Funding Agent.  The Funding Agent shall be reimbursed for all reasonable
expenses it incurs while acting as Funding Agent, as agreed upon by the Company
and as provided in Section 11.03(b).
 
11.02 Company Stock Fund
 
The Company shall cause the Company Stock Fund to be established and maintained
at all times under the Plan pursuant to Section 11.01(a).  Except as
specifically provided otherwise, the assets of the Company Stock Fund shall be
invested by the Funding Agent solely in Company Stock; provided, however, that
the Company Stock Fund may hold an amount of cash to the extent required in lieu
of holding fractional shares of Company Stock.  The Funding Agent shall receive
Company Stock from the Company or purchase Company Stock in the market;
provided, however, that any such purchase shall be made only in exchange for
fair market value as determined by the Funding Agent .
 
11.03 Administration of Plan Assets
 
    (a) Any Tax Deferred Savings Contributions, including catch-up
contributions, and any Company Contributions which are credited to a Member’s
Account shall be deposited by the Funding Agent in such Fund or Funds selected
by each Member in accordance with the provisions of this paragraph (a).  The
Funding Agent shall have no duty to collect or enforce payment of contributions
or inquire into the amount or method used in determining the amount of
contributions, and shall be accountable only for contributions received by it.
 

 

--------------------------------------------------------------------------------

 



 
Each Member shall designate, in accordance with the procedures established by
the Company, the manner in which the amounts allocated to his Account shall be
invested from among the Funds.  A Member may designate one of such Funds for all
of the contributions to his Account, or he may split the investment of the
amounts allocated to such Account among such Funds in such increments as the
Company may prescribe.  If a Member fails to make a designation of 100% of the
contributions to his Account, such nondesignated contributions shall be invested
in the Fund or Funds designated by the Company from time to time in a uniform
and nondiscriminatory manner.
 
A Member may change his investment designation for future contributions to be
allocated to his Account.  Any such change shall be made in accordance with the
procedures established by the Company, and the frequency of such changes may be
limited by the Company.
 
A Member or inactive Member may convert his investment designation with respect
to amounts already allocated to his Account that are invested in one of the
Funds.  Any such conversion shall be made in accordance with the procedures
established by the Company, and the frequency of such conversions may be limited
by the Company.
 
Notwithstanding any provision in this Section 11.03(a) to the contrary, in the
event any one or more of the Funds is eliminated as an investment fund by the
Company, each Member and inactive Member who has an investment election in
effect which designates such investment fund for the investment of amounts
allocated to such individual’s Account, shall designate a continuing Fund or
Funds made available by the Company for the investment of such amounts;
provided, however, that in the event such individual fails to make such a
designation, such contributions or amounts shall be invested in the Fund or
Funds designated by the Company in a uniform and nondiscriminatory manner.
 
(b) Notwithstanding any other provision of the Plan, in the event any portion of
a Member’s benefit under the Plan is satisfied by the purchase of an annuity,
the benefit otherwise payable under the Plan to such Member shall be reduced by
an amount equal to the benefit purchase under the annuity contract.
 
(c) Expenses incident to the administration of the Plan may be paid by the
Company or the Employer and, if not paid by the Company or the Employer, shall
be paid from the Plan assets, and, until paid, shall constitute a claim against
the Plan assets which is paramount to the claims of Members and their
Beneficiaries.
 
(d) The maintenance of an Account with respect to a Member shall not mean that
such Member shall have a greater or lesser interest than that due him by
operation of the Plan and shall not be considered as segregating any funds or
property within the Plan’s assets from any other funds or property contained in
the investment fund.  No Member or Beneficiary shall have any title to any
specific asset of the Plan, nor shall any such individual have any right to, or
interest in, any assets of the Plan upon termination or otherwise, except as
provided from time to time under the Plan, and then only to the extent of the
benefits payable to such individual out of Plan assets.
 
11.04 Authorization of Benefit Payments and Distributions
 
  The Company shall issue directions to the Funding Agent concerning all
benefits which are to be paid from the Plan assets pursuant to the provisions of
the Plan.  Any distribution made with respect to a Member shall be debited to
the Member’s Account.  The Funding Agent may make any payment required of the
Funding Agent hereunder by mailing the Funding Agent’s check to the person to
whom such payment is to be made.
 
11.05 Voting of Company Stock in the Company Stock Fund
 
  Each Member or Beneficiary who has shares of Company Stock allocated to his
Account shall be a named fiduciary with respect to the voting of Company Stock
held thereunder and shall have the following powers and responsibilities:
 

 

--------------------------------------------------------------------------------

 



 
(a) Prior to each annual or special meeting of the shareholders of the Company,
the Company shall cause to be sent to each Member and Beneficiary who has
Company Stock allocated to his Account and invested in the Company Stock Fund
under the Plan a copy of the proxy solicitation material therefor, together with
a form requesting confidential voting instructions, with respect to the voting
of such Company Stock as well as the voting of Company Stock for which the
Funding Agent does not receive instructions.  Each such Member and/or
Beneficiary shall instruct the Funding Agent to vote the number of such
uninstructed shares of Company Stock equal to the proportion that the number of
shares of Company Stock allocated to his Account and invested in the Company
Stock Fund bears to the total number of shares of Company Stock in the Plan for
which instructions are received.  Upon receipt of such a Member’s or
Beneficiary’s instructions, the Funding Agent shall then vote in person, or by
proxy, such shares of Company Stock as so instructed.
 
(b) The Company shall cause the Funding Agent to furnish to each Member and
Beneficiary who has Company Stock allocated to his Account and invested in the
Company Stock Fund under the Plan notice of any tender or exchange offer for, or
a request or invitation for tenders or exchanges of, Company Stock made to the
Funding Agent.  The Funding Agent shall request from each such Member and
Beneficiary instructions as to the tendering or exchanging of Company Stock
allocated to his Account and invested in the Company Stock Fund and the
tendering or exchanging of Company Stock for which the Funding Agent does not
receive instructions.  Each such Member shall instruct the Funding Agent with
respect to the tendering or exchanging of Company Stock for which the Funding
Agent does not receive instructions.  Each such Member shall instruct the
Funding Agent with respect to the tendering or exchanging of the number of such
uninstructed shares of Company Stock equal to the proportion that the number of
the shares of Company Stock allocated to his Account and invested in the Company
Stock Fund bears to the total number of shares of Company Stock in the Plan for
which instructions are received.  The Funding Agent shall provide Members and
Beneficiaries with a reasonable period of time in which they may consider any
such tender or exchange offer for, or request or invitation for tenders or
exchanges of, Company Stock made to the Funding Agent.  Within the time
specified by the Funding Agent, the Funding Agent shall tender or exchange such
Company Stock as to which the Funding Agent has received instructions to tender
or exchange from Members and Beneficiaries.
 
(c) Instructions received from Members and Beneficiaries by the Funding Agent
regarding the voting, tendering, or exchanging of Company Stock shall be held in
strictest confidence and shall not be divulged to any other person, including
officers or employees of the Company, except as otherwise required by law,
regulation or lawful process.
 

 

--------------------------------------------------------------------------------

 

XII.           FIDUCIARY RESPONSIBILITIES
 
12.01 General Allocation of Duties
 
  Each fiduciary with respect to the Plan shall have only those specific powers,
duties, responsibilities and obligations as are specifically given him under the
Plan.  It is intended under the Plan that each fiduciary shall be responsible
for the proper exercise of his own powers, duties, responsibilities and
obligations hereunder and shall not be responsible for any act or failure of
another fiduciary except to the extent provided by law or as specifically
provided herein.
 
12.02 Fiduciary Liability
 
  A fiduciary shall not be liable in any way for any acts or omissions
constituting a breach of fiduciary responsibility and occurring prior to the
date he becomes a fiduciary or after the date he ceases to be a fiduciary.
 
12.03 Delegation and Allocation
 
  The Company may appoint committees, individuals or any other agents as it
deems advisable and may delegate to any of such appointees any or all of its
powers and duties.  Such appointment and delegation must be in writing,
specifying the powers or duties being delegated, and must be accepted in writing
by the delegate.  Upon such appointment, delegation and acceptance, the
delegating committee members shall have no liability for the acts or omissions
of any such delegate, as long as the delegating committee members do not violate
their fiduciary responsibility in making or continuing such delegation.
 


 
XIII.           AMENDMENTS TO THE PLAN
 
13.01 Plan Amendments
 
.  Subject to the limitations set forth in Section 13.02, the Company may at any
time, and from time to time, make any amendment to the Plan that it determines
in its sole discretion to be appropriate.  Specifically, but not by way of
limitation, the Company may make any amendment to the Plan which is necessary to
obtain and maintain the tax-qualified status of the Plan, and its related fund,
under the Code, whether or not such amendment is retroactive.
 
13.02 Limitations on Plan Amendment
 
  No amendment to the Plan may be made which would vest in the Company, directly
or indirectly, any interest in or control of the assets of the Plan.  No
amendment may be made which would vary the Plan’s exclusive purpose of providing
benefits to Members and their Beneficiaries, and defraying the reasonable
expenses of administering the Plan, or which would permit the diversion of any
part of the Plan’s assets from such exclusive purpose.  No amendment may be made
which would reduce any existing nonforfeitable interest of a Member.
 
13.03 Election of Former Schedule
 
.  In the event the Company adopts an amendment to the Plan that directly or
indirectly affects the computation of a Member’s Vested Interest in his Account,
any Member with three or more years of Vesting Service shall have a right to
have his nonforfeitable interest in his Account continue to be determined under
the vesting schedule in effect prior to such amendment rather than under the new
vesting schedule, unless the Vested Interest of such Member in his Account under
the Plan, as amended, at any time is not less than such interest determined
without regard to such amendment.  Such Member shall exercise such right by
giving written notice of his exercise thereof to the Company within 60 days
after the latest of (i) the date he receives notice of such amendment from the
Company, (ii) the effective date of the amendment, or (iii) the date the
amendment is adopted.  Notwithstanding the foregoing provisions of this Section
13.03, the Vested Interest of each Member on the effective date of such
amendment shall not be less than his Vested Interest under the Plan as in effect
immediately prior to the effective date thereof.
 

 

--------------------------------------------------------------------------------

 



 
XIV.           PLAN TERMINATION; PLAN MERGER OR CONSOLIDATION
 
14.01 Right to Terminate or Discontinue
 
  The Company has established the Plan with the intention and expectation that
it will be able to continue the Plan as an ongoing Plan from year to
year.  However, the Company realizes that circumstances may arise that would
make it advisable to discontinue the maintenance of the Plan.  Accordingly, the
Company reserves the right and shall have the power to completely or partially
terminate the Plan at any time after its establishment, or to discontinue making
contributions to the Plan.
 
14.02 Plan Termination or Discontinuance of Contributions
 
      (a) If the Plan is terminated or partially terminated, the Vested Interest
of each Member directly affected by such termination shall become 100%,
effective as of such termination date.
 
(b) If the Plan is amended so as to permanently discontinue Company
contributions, or if the Company contributions are in fact permanently
discontinued the Vested Interest of each Member directly affected by such
discontinuance shall become 100%, effective as of the date of discontinuance.
 
(c) Upon a Plan termination or discontinuance, any previously unallocated
Contribution Amounts and net income (or net loss) shall be allocated among the
Accounts of the Members directly affected by such event as of the date of such
termination or discontinuance according to the provisions of Article IV, as if
such date of such event was an Allocation Date.  Thereafter, the net income (or
net loss) shall continue to be allocated to such Accounts until the Account
Balances are distributed.
 
(d) Following a Plan termination or discontinuance, the Plan shall continue to
be administered in accordance with its terms until such time as the Company
provides the Funding Agent with instructions as to the liquidation of the Plan’s
assets.  The Company may amend the Plan to provide for the procedures to be
followed in providing for the liquidation of the Plan’s assets upon a Plan
termination or discontinuance; provided, however, that no such amendment or
other procedure for the liquidation of the Plan’s assets shall permit (i) the
Plan’s assets to be used for any purpose other than providing benefits to
Members and their Beneficiaries, and defraying the reasonable expenses of
administering the Plan, including the liquidation thereof, and
(ii) distributions to or with respect to the Members directly affected by the
Plan termination or discontinuance which are made at a time and are payable in a
form and manner not in accordance with the provisions of the Plan.
 
14.03 Merger, Consolidation or Transfer of Assets
 
  The Plan may not merge or consolidate with, or transfer its assets or
liabilities to, any other plan, unless each Member or Beneficiary, would, in the
event such other plan then terminated, be entitled to a benefit immediately
following such event which is equal to or greater than the benefit to which he
would have been entitled if the Plan were terminated immediately before the
merger, consolidation or transfer.  Further, this Plan may not transfer its
assets or liabilities to any other plan, unless the Plan Administrator
reasonably concludes that such other plan provides that the transferred amounts
may not be distributed before the times specified in Section 1.401(k)-1(d) of
the Treasury regulations.
 

 

--------------------------------------------------------------------------------

 

XV.           VESTING SERVICE; HOUR OF SERVICE
 
15.01 Vesting Service
 
  (a) Subject to the provisions in paragraph (b) of this Section 15.01, a
Member’s Vesting Service shall be determined on the following basis:
 
 
(1)
For the period prior to January 1, 1989, a Member shall be credited with Vesting
Service in an amount equal to the service, if any, for vesting purposes with
which he was credited prior to the restatement of the Plan.

 
 
(2)
For all periods from and after January 1, 1989, 1,000 or more Hours of Service
during any Plan Year shall constitute one year of Vesting Service.

 
(b) A Member who has made no Tax Deferred Savings Contributions to the Plan, and
who terminates employment and subsequently recommences participation in the
Plan, shall be reinstated with the years of Vesting Service with which he was
credited prior to his termination of employment, if (i) the number of his
consecutive One-Year Breaks-In-Service is less than five, or (ii) he had a
Vested Interest at the time of such termination.  A Member who has made Tax
Deferred Savings Contributions to the Plan and who has not received a
distribution of the nonforfeitable portion of his Account shall be reinstated
with the years of Vesting Service with which he was credited prior to his
termination of employment if he subsequently recommences participation in the
Plan.  A Member who has made Tax Deferred Savings Contributions to the Plan but
who has received distribution of the nonforfeitable portion of his Account will
be reinstated to the years of Vesting Service with which he was credited prior
to his termination of employment if he recommences participation in the Plan and
repays any distributed Company Contributions within the time permitted under
Section 8.04.
 
15.02 Hour of Service
 
      (a) An Hour of Service is each hour during an applicable computation
period for which an Employee is directly or indirectly paid, or entitled to
payment, by the Company or a Controlled Entity for the performance of duties or
for reasons other than the performance of duties, including, but not limited to,
any Leave of Absence.  Such Hours of Service shall be credited to the Employee
for the computation period in which such duties were performed or in which
occurred the period during which no duties were performed.  An Hour of Service
also includes each hour, not credited above, for which back pay, irrespective of
mitigation of damages, has been either awarded or agreed to by the Company or a
Controlled Entity.  These Hours of Service shall be credited to the Employee for
the computation period in which the award, agreement or payment is made.  In
determining an Employee’s total Hours of Service during a computation period, a
fraction of an hour shall be deemed a full Hour of Service.
 
(b) The number of Hours of Service to be credited to an Employee for any
computation period shall be governed by Section 2530.200b-2(b) and (c) of the
Department of Labor Regulations under ERISA.
 
(c) Hours of Service during the period prior to the Effective Date shall be
determined from whatever records may be reasonably accessible to the Company
and, if such records are insufficient, the Company may make whatever
calculations are necessary to approximate Hours of Service for the period in a
manner uniformly applicable to all Employees similarly situated.  These
provisions shall be construed by resolving any questions or ambiguities in favor
of crediting Employees with Hours of Service.
 
(d) In determining an Employee’s Hours of Service, there shall be added to such
Employee’s Hours of Service as calculated under the preceding provisions of this
15.02, the number of hours in his regularly-scheduled workday while absent from
active Employment due to sickness, disability, or Leave of Absence following a
period for which he is credited with Hours of Service under the preceding
provisions of this Section 15.02.  An Hour of Service credited under the
preceding sentence shall be known as a “Non-Paid Hour of Service” and shall be
included in the employee’s Hours of Service for purposes of determining his
Vesting Service.
 

 

--------------------------------------------------------------------------------

 

XVI.           MISCELLANEOUS
 
16.01 Non-Guarantee of Employment
 
  The adoption and maintenance of the Plan shall not be deemed to be a contract
between the Company and any person or to be consideration for the Employment of
any person.  Nothing herein contained shall be deemed to give any person the
right to be retained in the employ of the Company or to restrict the right of
the Company to discharge any person at any time nor shall the Plan be deemed to
give the Company the right to require any person to remain in the employ of the
Company or to restrict any person’s right to terminate his employment at any
time.
 
16.02 Payments Solely from Plan Assets
 
  All benefits payable under the Plan shall be paid or provided for solely from
the Plan assets and neither the Company nor the Funding Agent assumes any
liability or responsibility for the adequacy thereof.  The Company or the
Funding Agent may require execution and delivery of such instruments as are
deemed necessary to assure proper payment of any benefits.
 
16.03 Facility of Payment
 
  Whenever the Company determines that a person entitled to a benefit from the
Plan is under a legal disability or is incapacitated in any way so as to be
unable to manage his financial affairs, the Company may direct the Funding Agent
to make payments to such person or to his legal representative or to a relative
or other person caring for such person with such payments shall be for the
benefit of such person.  Any such payment of a benefit in accordance with the
provisions of this Section 16.03 shall be in complete discharge of any liability
for the making of such payment under the provisions of the Plan.
 
16.04 Non-Alienation of Benefits
 
  Except as provided in Sections 401(a)(13)(B) and 414(p) of the Code relating
to qualified domestic relations orders and certain judgments and settlements,
benefits payable under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse or for any other relative of a
Member or Beneficiary to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder, shall be void.  The Plan and the Funding
Agent shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.  Notwithstanding the foregoing provisions of this Section 16.04, the
Company may direct the Funding Agent to comply with a qualified domestic
relations court order requiring deductions from a Member or Beneficiary’s
benefit payments, but only if such deductions are specifically provided for in
such order.  In the event that the total value of an amount directed to be paid
pursuant to a qualified domestic relations order is not in excess of $5,000
(determined as provided in Section 9.05), such amount shall be paid to the
recipient or recipients identified in such order in one lump sum payment as soon
as practicable after such order has been determined to be a qualified domestic
relations order.
 
16.05 Exclusive Benefit
 
  No part of the Plan assets shall be used for any purpose other than the
exclusive purpose of providing benefits which Members and Beneficiaries are
entitled to under the Plan, and for the purpose of defraying the reasonable
expenses of administering the Plan.
 
16.06 Transferred Employment
 
  In any case where a Member transfers employment, directly or indirectly, from
the Company to a Controlled Entity, such Member shall not be considered to have
terminated employment with the Company for purposes of his eligibility to
receive a retirement or other vested benefit under the Plan so long as he so
remains employed by a Controlled Entity.
 

 

--------------------------------------------------------------------------------

 



 
16.07 Severability
 
  If any provisions of the Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the Plan shall be construed
and enforced as if said illegal or invalid provision had never been included
herein.
 
16.08 Applicable Law
 
  All provisions of the Plan shall be construed in accordance with the laws of
Texas, except to the extent preempted by federal law.
 
16.09 Internal Revenue Service Approval
 
  Notwithstanding any other provision of the Plan to the contrary, the
contributions made under the Plan, are contingent upon the deductibility of such
contributions under Section 404 of the Code.  To the extent that a deduction for
such contributions is disallowed, such contributions may be returned within one
year after the date of disallowance.  In addition, if Company contributions are
made under a mistake of fact, such contributions may be returned to the Company
within one year after the payment thereof.
 
16.010 Uniformed Services Employment and Reemployment Rights Act Requirements
 
  Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with section 414(u) of the Code.
 
XVII.           TAX DEFERRED SAVINGS CONTRIBUTIONS
 
17.01 Tax Deferred Savings Contribution Election
 
      (a)           A Member may elect, in accordance with the procedures and
within the time period prescribed by the Plan Administrator, to have Tax
Deferred Savings Contributions in $.10 increments, made on his behalf to the
Plan by his Employer and credited to his Account; provided, however, that such
amount shall not be less than $.10 per Contribution Hour nor more than $5.00 per
Contribution hour and in no event shall such Tax Deferred Savings Contributions
under the Plan and all other qualified plans maintained by the Employer or any
Controlled Entity on behalf of any Member for any calendar year exceed the
dollar limitation contained in Section 402(g) of the Code) in effect for such
calendar year.  If a Member elects to have such Tax Deferred Savings
Contributions made on his behalf, his compensation shall be reduced by the
amount he elects pursuant to the terms of a compensation reduction authorization
filed with the Employer.  Notwithstanding the foregoing provisions of this
Section, Tax Deferred Savings Contributions made with respect to a Plan Year on
behalf of Highly Compensated Employees (as described and defined in Section
414(q) of the Code) shall not exceed the limitations set forth in Section 17.03.
 
(b)           All employees who are eligible to make Tax Deferred Savings
Contributions under this Plan, as described in the paragraph above, and who have
attained age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code.  Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Section 402(g) of the Code, as described in the paragraph above,
and Section 415 of the Code, as described in Appendix A of the Plan.  The Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.
 

 

--------------------------------------------------------------------------------

 



 
17.02 Change of Tax Deferred Savings Contribution Election
 
  Any Member may suspend or change the amount of the Tax Deferred Savings
Contributions, including catch-up contributions, made on his behalf in
accordance with the procedures and within the time period prescribed by the Plan
Administrator; provided, however, that such Member may only select an amount of
compensation to be so contributed which does not exceed the applicable
limitations set forth in Sections 17.01 and 17.03.
 
17.03 Limitation on Tax Deferred Savings Contributions
 
  Notwithstanding any other provisions of the Plan to the contrary, the Company
shall take such action as it deems appropriate to limit the amount of Tax
Deferred Savings Contributions under the Plan in each Plan Year to the extent
necessary to insure that any average deferral percentage requirement under
Section 401(k) of the Code is not exceeded.  Such Code section and regulations
relating thereto are hereby incorporated in the Plan by reference.  Such testing
shall utilize the current year testing method as such term is defined in Section
1.401(k)-6 of the Treasury regulations.  If, for any Plan Year, the aggregate
Tax Deferred Savings Contributions made by the Company on behalf of Highly
Compensated Employees (as described and defined in Section 414(q) of the Code)
exceeds the maximum amount of Tax Deferred Savings Contributions permitted on
behalf of such Highly Compensated Employees pursuant to this Section 17.03, an
excess amount (hereinafter referred to as  “Excess Contributions”) shall be
determined by reducing Tax Deferred Savings Contri­butions made on behalf of
Highly Compensated Employees in order of their highest actual deferral
percentages in accordance with Section 401(k)(8)(B)(ii) of the Code and the
Treasury regulations thereunder. Once determined, such Excess Contributions
shall be distributed to Highly Compensated Employees in order of the highest
dollar amounts contributed on behalf of such Highly Compensated Employees in
accordance with Section 401(k)(8)(C) of the Code and the Treasury regulations
thereunder before the end of the next following Plan Year.  The income or loss
allocable to Excess Contributions shall be determined by the Company in
accordance with applicable rules and regulations.  For purposes of performing
non-discrimination testing for the Plan pursuant to this Section, a Member’s
compensation shall be his compensation as defined in Section 415(c)(3) of the
Code.  Such compensation shall be limited to $200,000, with such limitation
adjusted automatically to reflect any amendments to Section 401(a)(17) of the
Code and any cost-of-living increases authorized by Section 401(a)(17) of the
Code.
 
17.04 Excess Tax Deferred Savings Contributions
 
  If a Member who had Tax Deferred Savings Contributions made on his behalf for
a Plan Year files with the Employer, within the time limit prescribed by the
Employer after the end of such Plan Year, a written statement, on a form
acceptable to the Employer, that he has elective deferrals within the meaning of
Section 402(g) of the Code for the taxable year in excess of the dollar
limitation on elective deferrals to effect for such taxable year, and specifying
the amount of such excess the Member claims as allocable to the Plan, the amount
of such excess and any income allocable to such excess elective deferral shall
be distributed to the Member by April 15 of the year following the year of the
excess elective deferral.  The foregoing shall not apply to catch-up
contributions made pursuant to Section 17.01 of the Plan and Section 414(v) of
the Code.
 
17.05 Investment and Administration of Tax Deferred Savings Contributions
 
  Any Tax Deferred Savings Contributions, including catch-up contributions,
which are credited to a Member’s Account shall be deposited with the Funding
Agent and commingled for investment purposes with other Plan Assets.  The
Funding Agent shall account for the Tax Deferred Savings Contributions,
including catch-up contributions, of a Member separately in accordance with the
procedures applicable to Accounts in general.  Except as specifically provided
in this Article XVII, Tax Deferred Savings Contributions, including catch-up
contributions, shall be held and administered in accordance with the procedures
applicable to contributions to credited Accounts.  Notwithstanding the
foregoing, in no event shall the amount of a Member’s Account attributable to
Tax Deferred Savings Contributions, including catch-up contributions, be
distributable to such Member or his Beneficiary earlier than (i) separation from
service, death, or disability; or (ii) attainment of age 59-1/2.
 

 

--------------------------------------------------------------------------------

 



 
17.06 Vesting
 
  A Member shall be 100% vested at all times in the value of his Tax Deferred
Savings Contributions, including catch-up contributions.
 
17.07 Distribution of Tax Deferred Savings Contributions
 
  Subject to the limitations set forth in this Section 17.07, each Member shall
be entitled to receive the entire interest of his Account attributable to his
Tax Deferred Savings Contributions in a single sum upon the termination of such
Member’s employment with the Employer and the Controlled Entities; provided,
however, that if such interest when added to any other Vested Interest of the
Member under the Plan exceeds $5,000, such interest may not be distributed to
such Member prior to Normal Retirement Age without his consent and if such
interest when added to any other Vested Interest of the Member under the Plan
exceeds $5,000 (disregarding any Rollover contributions and earnings allocable
thereto, in accordance with Section 9.05), the consent of his spouse shall also
be required.  Notwithstanding the foregoing, any such distribution of Tax
Deferred Savings Contributions shall be made in the following manner unless the
Member elects otherwise:
 
(1)           Married Members.  The standard form of benefit payment of Tax
Deferred Savings Contributions, including catch-up contributions, for any Member
who is married on the date such Contributions are to be distributable to him
shall be an immediate 50% joint and survivor annuity.  Such joint and survivor
annuity shall be a commercial annuity which is payable for the life of the
Member with a survivor annuity for the life of the Member’s surviving spouse
equal to 50% of the amount of the annuity payable during the joint lives of the
Member and such Member’s surviving spouse.  The standard joint and survivor
annuity shall be paid automatically as provided hereunder unless the Member
elects to receive his benefit payments in another form during the election
period described in Section 9.03(d); provided, however, that the Member’s spouse
consents in writing to such election pursuant to the provisions of Section
9.03(e).  Any such election may be revoked and subsequent elections may be made,
or revoked, at any time during such election period provided that the Member’s
spouse consents thereto in writing and such consent acknowledges the effect of
such action and is witnessed by a notary public or plan representative unless a
Plan representative finds that such consent cannot be obtained because the
spouse cannot be located or because of other circumstances set forth in Section
401(a)(11) of the Code and regulations issued thereunder.  In the event any
Member receives his Vested Interest in such a single sum form, no other benefit
shall be payable with respect to him under the Plan.  If the Member has elected
not to receive the standard joint and survivor annuity as provided herein, such
Member’s benefit shall be paid in a single sum.
 
(2)           Unmarried Members.  The standard form of benefit payment of Tax
Deferred Savings Contributions, including catch-up contributions, for any Member
who is not married on the date such Contributions are distributable to him,
shall be a single life annuity, unless such Member selects to receive his
benefit payments in another form during the election period described in Section
9.03(e).
 
(3)           Vested Amounts Not Exceeding $5,000.  Section 9.05 shall also
apply to the distribution of a Member’s interest in his Account attributable to
his Tax Deferred Savings Contributions.
 
In the event that a Member dies prior to receiving the entire interest of his
Account attributable to his Tax Deferred Savings Contributions, including
catch-up contributions, any such remaining interest shall be distributed to his
Beneficiary in accordance with the provisions of Section 9.04.  If a Member’s
employment status changes from that of a common law employee of the Employer to
a Leased Worker, such Member shall not be deemed to have a “termination of
employment” and, therefore, will not be eligible for a distribution under the
Plan as a result of such employment status change.
 

EXECUTED at Houston, Texas this _2nd___ day of ______December___________, 2008.
 

   
CAMERON INTERNATIONAL CORPORATION
 
 
By:
/s/ Joseph H. Mongrain                        
 
Name:
Joseph H.Mongrain
 
Title:
Vice President, Human Resources




 

--------------------------------------------------------------------------------

 

APPENDIX A
SECTION 415 LIMITATIONS




Section 1.  Application.  The provisions set forth in this Appendix A are
intended solely to comply with the requirements of Section 415 of the Code, as
amended, and shall be interpreted, applied, and if and to the extent necessary,
deemed modified without further formal language so as to satisfy solely the
minimum requirements of said Section.  For such purposes, the limitations of
Section 415 of the Code, as amended, and the Treasury regulations promulgated
thereunder are hereby incorporated by reference and made part hereof as though
fully set forth herein, but shall be applied only to particular Plan benefits in
accordance with the provisions of this Appendix A, to the extent such provisions
are not consistent with Section 415 of the Code and such Treasury
regulations.  If there is any discrepancy between the provisions in this
Appendix A and the provisions of Section 415 of the Code and such Treasury
regulations, such discrepancy shall be resolved in such a way as to give full
effect to the provisions of Section 415 of the Code and such Treasury
regulations.  This Appendix shall also include reference to the applicable
provisions of any successor regulation promulgated under Section 415 of the
Code.


Section 2.  Definitions.  For purposes of this Appendix, the following terms and
phrases shall have these respective meanings:


(a)           “Annual Additions” of a Member for any Limitation Year shall mean
all amounts that are annual additions (as defined under Treasury Regulation §
1.415(c)-1(b)), including, without limitation, the Company Contributions, Tax
Deferred Savings Contributions, and forfeitures, if any, allocated to such
Member’s Account for such year.


(b)           “415 Compensation” of a Member for any Limitation Year shall mean
the total of all amounts of compensation (within the meaning of Treasury
Regulation § 1.415(c)-2(d)(4)), paid by the Employer to or for the benefit of a
Member in such Limitation Year, including all compensation for services rendered
or labor performed for the Employer which are required to be reported on the
Member’s federal income tax withholding statement or statements (Form W-2 or its
subsequent equivalent), plus amounts that would be so reported but for an
election under Section(s) 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b) of the Code.  The 415 Compensation of a Member for any Limitation Year
shall include payments of regular compensation for services during the Member’s
regular working hours, compensation for services outside the Member’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments that are paid to the Member following his Severance Date
but which would have been paid to the Member prior to such date if he had
continued in employment with the Employer, provided that such payments are paid
by the later of two and one-half  months following the Member’s Severance Date
or the end of the Limitation Year that includes the Severance Date.  The 415
Compensation of any Member taken into account for purposes of the Plan shall be
limited to $200,000 for any Plan Year with such limitation to be adjusted
automatically to reflect any amendments to Section 401(a)(17) of the Code and
any cost-of-living increases authorized by Section 401(a)(17) of the Code and
prorated for a Plan Year of less than twelve months and to the extent otherwise
required by applicable law.


(c)           “Limitation Year” shall mean the calendar year.


(d)           “Maximum Annual Additions” of a Member for any Limitation Year
shall mean the lesser of (a) $40,000 (with such amount to be adjusted
automatically to reflect any cost-of-living adjustment authorized by Section
415(d) of the Code and Treasury Regulation § 1.415(d)-1(b)) or (b) 100% of such
Member’s 415 Compensation during such Limitation Year, as determined in
accordance with the requirements of Treasury Regulation § 1.415(c)-2.


Section 3. Limitations and Corrections.  Contrary Plan provisions
notwithstanding, in no event shall the Annual Additions credited to a Member’s
Account for any Limitation Year exceed the Maximum Annual Additions for such
Members for such year.

 

--------------------------------------------------------------------------------

 





Section 4.  Multiple Plans.  For purposes of determining whether the Annual
Additions under this Plan exceed the limitations herein provided, all defined
contribution plans of the Company are to be treated as one defined contribution
plan.  In addition, all defined contribution plans of Controlled Entities shall
be aggregated for this purpose.  For purposes of this Appendix only, a
“Controlled Entity” shall be determined in accordance with Treasury Regulation
§ 1.415(a)-1(f)(1).  If the Annual Additions credited to a Member’s Account for
any Limitation Year under this Plan plus the additions credited on his behalf
under other defined contribution plans required to be aggregated pursuant to
this Appendix would exceed the Maximum Annual Additions for such Member for such
Limitation Year, the Annual Additions under this Plan and the additions under
such other plans shall be reduced on a pro rata basis and allocated,
reallocated, or returned in accordance with applicable law.


Section 5.  Contribution Adjustments. If the limitations set forth in this
Appendix would not otherwise be met for any Limitation Year, the Tax Deferred
Savings Contributions elections of affected Members may be reduced by the
Company on a temporary and prospective basis in such manner as the Company shall
determine; provided, however, that no such reduction shall be effected in a way
that adversely affects the catch-up contribution rights of such Members.

 

--------------------------------------------------------------------------------

 
APPENDIX B
HISTORICAL COLLECTIVELY BARGAINED
CONTRIBUTION RATES


Pursuant to the collective bargaining agreement covering the Eligible Employees,
effective January 1, 1995, Tax Deferred Savings Contributions made by Members
pursuant to Section 17.01 of the Plan were limited to $1.50 per Contribution
Hour.


Pursuant to the collective bargaining agreement covering the Eligible Employees:


1.           Effective as of November 4, 1996, the limitation on Tax Deferred
Savings Contributions made by Members pursuant to Section 17.01 of the Plan was
raised to $2.00 per Contribution Hour.  Effective as of January 1, 2002, the
limitation on Tax Deferred Savings Contributions made by Members pursuant to
Section 17.01 of the Plan were raised to $2.50 per Contribution Hour.  Effective
as of July 31, 2006, the limitation on Tax Deferred Savings Contributions made
by Members pursuant to Section 17.01 of the Plan was raised to $5.00 per
Contribution Hour.


2.           The Company contribution rates contained in Section 3.02 of the
Plan were changed to the following rates for the following effective dates:


Effective Date of Contribution Rate
Contribution Rate
On and after July 29, 1996 but before November 4, 1996
$.65
On and after November 4, 1996 but before July 27, 1998
$.75
On and after July 27, 1998 but before July 26, 1999
$.80
On and after July 26, 1999
$.85
On and after July 31, 2000 but before July 30, 2001
$.90
On and after July 30, 2001 but before July 29, 2002
$.95
On and after July 29, 2002 but before July 28, 2003
$1.00
On and after July 28, 2003 but before July 31, 2006
$1.10
On and after July 31, 2006 but before July 30, 2007
$1.15




